Citation Nr: 1619716	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-23 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a rating in excess of 10 percent for post traumatic arthritis of the right ankle.


REPRESENTATION

Veteran represented by:	New Hampshire State Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1978 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In December 2014, the Veteran testified at a Board video-conference hearing before a Veterans Law Judge.  A transcript of that hearing is of record.  At such time, the Veteran submitted additional evidence consisting of private treatment records.  As his substantive appeal was received in June 2014, a waiver of agency of original jurisdiction (AOJ) is not necessary.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.

The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In February 2016, the Board sent a letter to the Veteran that explained that the Veterans Law Judge who presided over his December 2014 hearing was no longer available to participate in the appeal and, as such, his appeal would be reassigned to another Veterans Law Judge for a decision.  In light of such, the letter offered the Veteran the option of requesting another hearing before a different Veterans Law Judge and informed him that, if he did not respond within thirty days, the Board will assume that he did not want another hearing.  As the Veteran did not respond to the letter, the Board will proceed with the adjudication of the matter on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his right ankle disability.  In this regard, the Board observes that he was last examined by VA in November 2013.  Thereafter, at his December 2014 Board hearing, the Veteran testified to increased symptomatology associated with his right ankle disability.  Specifically, while the Veteran's right ankle was noted to be stable on joint testing at the November 2013 VA examination, he testified that such disability currently resulted in instability and giving way.  Furthermore, an October 2014 private treatment record reflects an indication that the Veteran's ankle seemed fairly lax to medial talar to inversion stress and a little bit lax to anterior drawer stress.  Additionally, the Veteran further testified that, due in part to his right ankle disability, VA had prescribed a wheelchair for his use.  Therefore, as the evidence suggests that the Veteran's right ankle symptomatology may have increased in severity since the November 2013 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  In this regard, the Veteran submitted private treatment records dated in October 2014 from Dr. Stepro; however, it is unclear whether there are additional records available from such provider.  Furthermore, the evidence reflects that he receives ongoing VA treatment from the facilities in Manchester, White River Junction, and Boston and the most recent records on file are dated in June 2014.  
  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his right ankle disability.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include any additional records from Dr. Stepro as well as updated VA treatment records from the facilities in Manchester, White River Junction, and Boston dated from June 2014 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and severity of his right ankle disability. The examiner should review the record.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner should identify the nature and severity of all manifestations of the Veteran's right ankle disability.  The examiner should include all range of motion findings.  He or she is specifically requested to indicate whether the Veteran's right ankle disability results in instability and, if so, the severity of such instability.  The examiner should also indicated whether the Veteran's right ankle disability results in any neurological impairment and, if so, the severity of such impairment.  

The examiner should comment upon the functional impact the Veteran's right ankle disability has on his daily life and employment.

A rationale should be provided for any opinion offered.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




